               Case 1:20-cv-04914-AKH Document 24 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------   X
 BANCROFT OWNERS INC.,                                     :
                                                           :   Case 1:20-cv-04914
                                   Petitioner,             :
                                                           :
                       -against-                           :
                                                           :
 NEW YORK HOTEL AND MOTEL                                  :
 TRADES COUNCIL AFL-CIO,                                   :
                                                           :
                                   Respondent.             :
                                                           :
 -------------------------------------------------------   X


                               AFFIRMATION OF AMY BOKERMAN
STATE OF NEW YORK                  )
                                   ) SS
COUNTY OF NEW YORK )
         Amy Bokerman, hereby affirms under penalty of perjury as follows:
         1.        I am General Counsel of the New York Hotel and Motel Trades Council, AFL-CIO

(“Union”). I have been General Counsel at the Union for approximately two and half (2.5) months.

I previously served as an Assistant General Counsel for the Union for approximately nine and a

half (9.5) years. I make this affirmation in order to supplement my affirmation dated June 26,

2020, upon my personal knowledge except where stated upon information and belief, in opposition

to Petitioner's motion to stay arbitration.

         2.        Every employee member of Local 6 employed by any union represented building

is, by virtue of those facts, also a member of the Union.

         3.        On August 21, 2020, I was called as a witness during the arbitration hearing

between the Union and Petitioner. During the arbitration hearing I was cross examined for

approximately three (3) hours by counsel to the Petitioner.



{00678666-1}
               Case 1:20-cv-04914-AKH Document 24 Filed 11/05/20 Page 2 of 2




                                                _________________________________
                                                          Amy Bokerman

 Dated: New York, NY
        November 5, 2020




{00678666-1}
